Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 01, 2021

The Court of Appeals hereby passes the following order:

A21A1264. MCALISTER v. CLIFTON.

      In this case, Appellant challenges the trial court’s ruling granting the
Appellee’s petition for parental rights under the Equitable Caregiver Statute, OCGA
§ 19-7-3.1, raising numerous arguments of error, including that the trial court erred
by finding that her constitutional challenge to the statute was without merit.1
      The Supreme Court of Georgia “has exclusive jurisdiction over all cases
involving construction of the Constitution of the State of Georgia and of the United
States and all cases in which the constitutionality of a law, ordinance, or
constitutional provision has been called into question.”2 This exclusive jurisdiction
extends “only to constitutional issues that were distinctly ruled on by the trial court
and that do not involve the application of unquestioned and unambiguous
constitutional provisions or challenges to laws previously held to be constitutional
against the same attack.”3


      1
         This Court originally exercised jurisdiction over this appeal based on our
review of the trial court’s final order, and the parties briefed the issues and appeared
for oral argument on August 19, 2021. Based on references made in the briefs and at
the oral argument regarding certain constitutional challenges made by the Appellant,
this Court has reviewed its initial jurisdictional determination.
      2
       Atlanta Independent School System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d
22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1)).
      3
          (Punctuation omitted.) State v. Davis, 303 Ga. 684, 687 (1) (814 SE2d 701)
(2018).
      Here, the trial court expressly rejected the Appellant’s constitutional challenge
to OCGA § 19-7-3.1, which challenge appears to present an issue of first impression.
Because the Supreme Court has the ultimate responsibility for determining appellate
jurisdiction,4 we hereby TRANSFER this appeal to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/01/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.




      4
       See Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d
587) (1996).